



Exhibit 10.1


United Insurance Holdings Corp.
Omnibus Incentive Plan
Stock Option Agreement


United Insurance Holdings Corp., a Delaware corporation (the “Company”), hereby
grants to the individual (“Optionee”) named in the award notice attached hereto
(the “Award Notice”) as of the date set forth in the Award Notice (the “Grant
Date”), pursuant to the provisions of the United Insurance Holdings Corp.
Omnibus Incentive Plan (the “Plan”), an option to purchase from the Company the
number of shares of the Company’s common stock, par value $0.0001 per share
(“Stock”), set forth in the Award Notice at the price per share set forth in the
Award Notice (the “Exercise Price”), upon and subject to the terms and
conditions set forth below, in the Award Notice and in the Plan (such stock
option, the “Option”). Capitalized terms not defined herein shall have the
meanings specified in the Award Notice or the Plan.
1.
Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company (or electronically accepting this Agreement within the
Optionee’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).



2.Time and Manner of Exercise of Option.


2.1.Maximum Term of Option. In no event may the Option be exercised, in whole or
in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).


2.2.Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice, subject to the Optionee’s continued employment or service, as
applicable, in good standing with the Company as of the applicable Vesting Date
as set forth in the Award Notice. In the event of a termination of employment or
service, as applicable, prior to an applicable Vesting Date, the portion of such
Option that is not vested as of the date of such termination of employment shall
be immediately and automatically canceled and forfeited; provided that:


(a) Termination due to death or Disability. If Optionee’s employment or service,
as applicable, with the Company terminates by reason of Optionee’s death or
Disability, then (i) the Pro-Rata Portion of the Option that is unvested as of
immediately prior to such termination shall become vested as of such termination
and (ii) the vested portion of the Option as of such termination (whether in
accordance with the vesting schedule set forth in the Award Notice or pursuant
to this Section 2.2(a)(i)) may thereafter be exercised by Optionee (or
Optionee’s estate, as applicable) through the earlier to occur of (A) three
years after the date of such termination of employment and (B) the Expiration
Date (except as otherwise provided pursuant to Section 2.2(c) below). The
portion of the Option that remains unvestedz as of the date of termination will
be immediately and automatically forfeited. For purposes of this Agreement,
“Pro-Rata Portion” shall be determined by multiplying (x) the portion of the
Option that would have vested had Optionee remained employed until the next
Vesting Date by (y) a fraction, the numerator of which is the number of days
Optionee was employed by the Company from the previous Vesting Date (or the
Grant Date, if no Vesting Date has yet occurred) until the date of termination,
and the denominator of which is the number of days from and after the previous
Vesting Date (or the Grant Date, if no Vesting Date has yet occurred) through
the next Vesting Date, rounding up to the next whole share of Stock.


(b)Termination due to Retirement. If Optionee’s employment or service, as
applicable, with the Company terminates by reason of Optionee’s Retirement then,
subject to Optionee’s continued compliance with the restrictive covenants
(“Covenants”) attached hereto as Appendix A, and subject to Optionee’s execution
and non-revocation of a waiver and release of claims in the form prescribed by
the Company within 60 days following the date of such termination of employment
(the “Release Condition”) the Option shall continue to become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice. Vested Options shall remain exercisable by Optionee through the earlier
to occur of (i) five years from the date of Retirement or (ii) the Expiration
Date. Notwithstanding the foregoing, upon a breach of the Covenants, any portion
of the Option that is not vested as of the time of the breach shall immediately
and automatically terminate as of such breach.


(c)Termination by the Company without Cause or Resignation for Good Reason
following a Change of Control. If the Optionee’s employment with the Company is
terminated by the Company without Cause, or if the Optionee resigns for Good
Reason, in each case, within 24 months following a Change of Control, subject to
continued compliance with the





--------------------------------------------------------------------------------





Covenants and the Release Condition, the Option shall become 100% vested as of
such termination of employment and may thereafter be exercised by Optionee
through the earlier to occur of (i) the date which is three months after the
date of such termination of employment and (ii) the Expiration Date.
Notwithstanding the foregoing, upon a breach of the Covenants, any portion of
the Option that is not vested as of the time of the breach shall immediately and
automatically terminate as of such breach.


(d)Termination by the Company for Cause. If Optionee’s employment with the
Company terminates by reason of the Company’s termination of Optionee’s
employment for Cause, then the Option, whether or not vested, shall terminate
immediately upon notice of such termination of employment, which shall be
provided in accordance with Section 4.9 of this Agreement.


(e)Other Terminations. If Optionee’s employment or service, as applicable, with
the Company terminates for any reason other than as set forth in Sections 2.2(a)
through 2.2(d) hereof (including a termination by the Company without Cause or a
resignation other than as described in Section 2.2.(c)), then the Option, to the
extent vested on the effective date of such termination of employment, may,
subject to continued compliance with the Covenants, thereafter be exercised by
Optionee through the earlier to occur of (i) the date which is three months
after the date of such termination of employment and (ii) the Expiration Date
(except as otherwise provided pursuant to Section 2.2(b) above). Any portion of
the Option that is not vested as of the date of termination shall immediately
and automatically terminate as of such termination of employment.
Notwithstanding the foregoing, upon a breach of the Covenants, any portion of
the Option that is not vested as of the time of the breach shall immediately and
automatically terminate as of such breach.


(f)Definitions.
 
(i)“Good Reason” shall have the meaning given to it in an effective employment
agreement between Optionee and the Company or any of its Affiliates or, if no
such agreement exists or if Good Reason is not defined therein, Good Reason
means the occurrence, without Optionee’s written consent, of any of the
following events or circumstances: (w) a material reduction in Optionee’s annual
base salary or target bonus opportunity, (x) a material diminution in Optionee’s
title, duties or responsibilities, (y) a relocation of Optionee’s principal work
location by more than 50 miles or (z) any material breach of this Agreement by
the Company; provided, however, that Good Reason shall not exist unless Optionee
gives the Company notice specifically detailing the event Optionee believes
gives rise to Good Reason within 60 days of the date of the initial occurrence
of such event. In cases where cure is possible, the Company shall be provided a
30-day period after such notice is given in accordance with Section 4.9 of this
Agreement. If such circumstances are not cured by the expiration of such cure
period, Optionee shall resign for Good Reason within three months following the
end of the cure period.


(ii)“Retirement” means termination of employment or service with the Company and
its Affiliates on or after the date the Optionee has both attained age
sixty-five (65) and completed ten (10) years of service with the Company and its
Affiliates; provided that at the time of such termination, no circumstances
exist that would constitute Cause.


2.3.Method of Exercise. Unless restricted by the Administrator and subject to
the limitations set forth in this Agreement, the Option, to the extent vested,
may be exercised by Optionee (w) delivery of cash or other Shares or other
securities of the Company (including by attestation) having a then Fair Market
Value equal to the purchase price of such Shares, (x) by delivery (including by
fax) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions to a broker-dealer to sell
or margin a sufficient portion of the Shares and deliver the sale or margin loan
proceeds directly to the Company to pay for the exercise price, (y) by
surrendering the right to receive Shares otherwise deliverable to the
Participant upon exercise of the Award having a Fair Market Value at the time of
exercise equal to the total exercise price, or (z) by any combination of (w),
(x) and (y). No certificate representing a share of Stock shall be issued or
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 4.1, have been paid.


2.4.Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.


3.Transfer Restrictions and Securities Laws Restrictions.


3.1.Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company.
Except to the extent permitted by the foregoing sentence, (a) during Optionee’s
lifetime the Option is exercisable only by





--------------------------------------------------------------------------------





Optionee or Optionee’s legal representative, guardian or similar person and (b)
the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.


3.2.Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Stock purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”) unless
such purchase has been registered under the Securities Act and any applicable
state securities laws, (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws, and (c) if
requested by the Company, Optionee shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (i) is true
and correct as of the date of any purchase of any shares hereunder or (ii) is
true and correct as of the date of any sale of any such shares, as applicable.
As a further condition precedent to any exercise of the Option, Optionee shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Board or the
Committee shall in its sole discretion deem necessary or advisable.


4.Additional Terms and Conditions.
    
4.1.Tax Matters.


a.Withholding Taxes. As a condition precedent to the issuance of Stock following
the exercise of the Option, Optionee shall, upon request by the Company, pay to
the Company in addition to the purchase price of the shares, such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to such exercise of the Option.
If Optionee shall fail to advance the Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to Optionee.
    Optionee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means: (i) a cash payment to the Company,
(ii) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (iii) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to Optionee upon exercise of the Option having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (iv) except as may be prohibited by applicable law, a
cash payment by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (v) any combination of (i), (ii)
and (iii). Shares of Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments (or
such higher withholding rate permitted by the Committee and which does not
result in adverse accounting consequences to the Company). Any fraction of a
share of Stock which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by Optionee. No
share of Stock or certificate representing a share of Stock shall be issued or
delivered until the Required Tax Payments have been satisfied in full.


4.2.Adjustment. This award shall be subject to adjustment in accordance with
Section 16 of the Plan.


4.3.Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.


4.4.Issuance or Delivery of Shares. Upon the exercise of the Option, in whole or
in part, the Company shall issue or deliver, subject to the conditions of this
Agreement, the number of shares of Stock purchased against full payment
therefor. Such issuance shall be evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance, except as otherwise provided in Section 4.1.







--------------------------------------------------------------------------------





4.5.Option Confers No Rights as Stockholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Stock subject to the
Option unless and until such shares are purchased and issued upon the exercise
of the Option, in whole or in part, and Optionee becomes a stockholder of record
with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.


4.6.Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any Affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any Affiliate
of the Company to terminate the employment of any person at any time.


4.7.Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.


4.8.Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of Optionee, acquire any rights hereunder in accordance with this
Agreement or the Plan.


4.9.Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to United Insurance Holdings Corp.,
Attention: Jessica Strathman, 800 2nd Ave S., St. Petersburgh, FL 33701, and if
to Optionee, to the last known mailing address of Optionee contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service, provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.


4.10.Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Florida and construed in accordance therewith without giving effect to
principles of conflicts of laws.


4.11.Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith. In the event that
the provisions of this Agreement and the Plan conflict, the Plan shall control.
The Optionee hereby acknowledges receipt of a copy of the Plan.


4.12.Entire Agreement. This Agreement, the Award Notice and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Optionee with respect to the subject matter hereof, and may not
be modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and the Optionee.


4.13.Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.


4.14.Amendment and Waiver. The Company may amend the provisions of this
Agreement at any time, provided that an amendment that would materially impair
the Optionee’s rights under this Agreement shall be subject to the written
consent of the Optionee. No course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.


4.15.Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.



















--------------------------------------------------------------------------------











Appendix A
1.Confidentiality/Non-Disclosure.
“Confidential Information” means any intellectual property, information, or
trade secrets (whether or not specifically labeled or identified as
“confidential” or “private”), in any form or medium, that is disclosed to, or
developed or learned by, Optionee, and that relates to the business plan,
underwriting, products, services, research, or development of or by the Company
or its Subsidiaries, suppliers, distributors, customers, investors, partners,
and/or other business associates, and that has not become publicly known.
Confidential Information includes, but is not limited to, the following:
(a)Internal business information (including but not limited to information
relating to strategy, staffing, financial data, training, marketing, promotional
and sales plans and practices, costs, bidding activities and strategies, rate
and pricing structures, and accounting and business methods);


(b)Identities of, negotiations with, individual requirements of, specific
contractual arrangements with, and information about, the Company’s or its
Subsidiaries’ suppliers, distributors, customers, investors, partners and/or
other business associates, their contact information, and their confidential
information;


(c)Compilations of data and analyses, underwriting process and parameters,
material processes, technical data, specific program information, trade or
industrial practices, computer programs, formulae, systems, research, records,
reports, manuals, documentation, customer and supplier lists, data and databases
relating thereto, and technology and methodology regarding specific projects;
and


(d)Intellectual Property not generally available to the public or published by
the Company or its Subsidiaries.
  
Confidential Information shall not include information that: (i) is or becomes
public information without breach of this Agreement by Optionee, (ii) was in
Optionee’s possession (in writing or other recorded form) prior to his
employment by the Company with no obligation to maintain confidentiality, as
evidenced by written or electronic records, (iii) was received from a third
party not under any obligation of confidentiality to the Company or (iv) is
required to be disclosed by Optionee by law or a final order of a court or other
governmental agency or authority of competent jurisdiction (collectively,
“Order”); provided, however, reasonable notice prior to any such disclosure
shall be given to the Company to allow sufficient time for the Company to obtain
injunctive relief, a protective order or similar remedy.
“Intellectual Property,” or “IP,” means: (a) inventions or devices, whether
patentable or not, (b) original works of authorship produced by or on behalf of
the Company or its Subsidiaries, (c) trade secrets, (d) know-how and (e) any
other intangible property protectable under federal, state or foreign law. Other
examples of Intellectual Property include, but are not limited to, patent
applications, patents, copyrighted works, technical data, computer software,
knowledge of suppliers or business partnerships, documentation, processes, and
methods and results of research.
Optionee acknowledges and agrees with the representations of the Company that
Confidential Information and IP is proprietary and valuable to the Company, and
that any disclosure or unauthorized use thereof may cause irreparable harm and
loss to the Company.
Optionee acknowledges and agrees that: (a) the nature and periods of
restrictions imposed by the covenants contained in this Agreement are fair,
reasonable and necessary to protect and preserve for the Company and its
Subsidiaries their viability and future revenues; (b) the Company or its
Subsidiaries would sustain great and irreparable loss and damage if Optionee
were to breach any of such covenants set forth herein; (c) the Company and its
Subsidiaries intend to conduct business actively in the entire territory that is
the subject of this Agreement (as defined below) and beyond; and (d) the
covenants herein set forth are made as an inducement to and have been relied
upon by the Company in entering into this Agreement.
Optionee acknowledges and agrees this Agreement is binding on Optionee’s heirs,
executors, successors, administrators, representatives and agents.
Optionee agrees to receive and to treat Confidential Information and the
knowledge of IP on a confidential and restricted basis and to undertake the
following additional obligation with respect thereto:





--------------------------------------------------------------------------------





(e)To use the Confidential Information for the singular purpose of benefiting
the Company and its Subsidiaries, and specifically not use the Company’s and its
Subsidiaries’ customer or prospective customer data to conduct marketing, or
otherwise undertake personal contacts, to solicit, divert or appropriate
customers or prospective customers of the Company or its Subsidiaries, whether
for the benefit of Optionee or any Person;


(f)Not to disclose Confidential Information, except to the extent Optionee is
required to disclose or use such Confidential Information in the performance of
Optionee’s assigned duties for the Company or its Subsidiaries, to any person
without the prior express written consent of the Board, or their successors as
an action permitted under the operating agreement of the Company;


(g)To tender all Confidential Information to the Company, and destroy any of
Optionee’s additional notes or records made from such Confidential Information,
immediately upon request by the Company or upon termination of this Agreement;
(h)To promptly disclose and assign any right, title and interest to the Company
all IP authored, made, conceived or actually reduced to practice, alone or
jointly with others, (a) while performing duties for the Company or its
Subsidiaries, or (b) which results or is suggested by any work done for or at
the request of the Company or its Subsidiaries, or (c) which was aided by the
use of trade secret information, whether or not during working hours and
regardless of location;


(i)To use best efforts to safeguard the Confidential Information and protect it
against disclosure, misuse, espionage, loss, misappropriation and theft;


(j)Immediately notify the Board of any breach of this Agreement;


(k)Assist the Company or its Subsidiaries, both during and after the termination
of this Agreement, in obtaining and enforcing any legal rights in IP of the
Company or its Subsidiaries, or assigned or to be assigned by Optionee to the
Company or its Subsidiaries; and


(l)Refrain from purchasing or selling securities in reliance upon such
Confidential Information or any non-public information or from communicating
such information to any other person or entity under circumstances in which it
is reasonably foreseeable that such person or entity is likely to purchase or
sell such securities in reliance upon such information. Optionee agrees that it
shall comply with all such applicable securities laws. Without limitation,
Optionee agrees that it shall not, either directly or indirectly: (i) conduct
any transactions involving securities of the Company in reliance upon any of the
Confidential Information, or (ii) communicate any of the Confidential
Information to any other person or entity under circumstances in which it is
reasonably foreseeable that such person or entity is likely to purchase or sell
such securities in reliance upon any of the Confidential or non-public
Information.


2.Non-Compete. The Company and Optionee acknowledge that (a) the Company has a
special interest in and derives significant benefit from the unique skills and
experience of Optionee; (b) Optionee will use and have access to proprietary and
valuable Confidential Information (as defined in Section 1 of this Appendix A)
during the course of Optionee’s employment; and (c) the agreements and covenants
contained herein are essential to protect the business and goodwill of the
Company or any of its subsidiaries, affiliates or licensees. Accordingly, and in
further consideration of Optionee’s employment with the Company and the
compensation paid to Optionee and the benefits provided in connection with such
employment, Optionee covenants and agrees that throughout the term of his/her
employment, and for a period of six (6) months after Optionee’s termination of
employment Optionee shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the business of the Company, whether for remuneration or otherwise, in any State
where the Company is doing business.


3.Non-Solicitation. Holder covenants and agrees with the Company that Optionee
will not, for any reason, directly or indirectly, for any Person, through the
period ending on the second (2nd) annual anniversary of the last day of
Optionee’s employment with the Company attempt to employ, divert away an
employee, or enter into any contractual or employment arrangement with any
employee or former employee, of the Company or its Subsidiaries, unless such
employee or former employee has not been employed by the Company or its
Subsidiaries for a period in excess of one (1) year. This Section 3 shall not
apply to former employees that were terminated by the Company.


4.Consent to Injunction. Holder acknowledges that any breach of a covenant
contained in this Appendix A will result in irreparable injury to the Company or
its Subsidiaries and that the Company’s or its Subsidiaries’ remedy at law for
such a breach may be inadequate and will be extremely difficult to calculate or
determine. Accordingly, Optionee agrees and consents that upon any such breach,
the Company or its Subsidiaries shall, in addition to all other remedies
available at law and





--------------------------------------------------------------------------------





in equity, be entitled to (a) both preliminary and permanent injunctions to
prevent or halt any such breach or threatened breach and (b) recover the cost of
such attorney’s fees as the Company or its Subsidiaries may incur to enforce it
rights hereunder if the Company is a prevailing party in such litigation.
Further, Optionee agrees that in the event of any breach hereunder, the Company
or its Subsidiaries shall have the right to seek restraining orders and/or
injunctions.


5.Severability. In the event that the provisions of this Agreement should ever
be deemed to exceed the time or geographic limitations permitted by applicable
law, then the provisions will be reformed to the maximum time or geographic
limitations permitted by applicable law. Every provision of this Agreement is
intended to be severable, and, if any term or provision is determined to be
illegal, invalid or unenforceable for any reason whatsoever, and cannot be
reformed, such illegal, invalid or unenforceable provision shall be deemed
severed here from and shall not affect the validity, legality or enforceability
of the remainder of this Agreement.


6.Survival. The restrictions and obligations of this Appendix A shall survive
any expiration, termination, or cancellation of this Agreement and shall
continue to bind Optionee and Optionee’s respective heirs, executors,
successors, administrators, representatives and agents.





